      Case 2:20-cv-00757-DWL Document 1 Filed 04/20/20 Page 1 of 5



 1 Robin E. Burgess/Bar No. 015330
   Shanks Leonhardt /Bar No. 025595
 2 Amanda M. Breemes/Bar No. 030687
 3 SANDERS & PARKS, P.C.
   3030 North Third Street, Suite 1300
 4 Phoenix, AZ 85012-3099
   Direct Phone: (602) 532-5783
 5 Direct Fax: (602) 230-5048
   Robin.Burgess@sandersparks.com
 6 Shanks.Leonhardt@sandersparks.com
   Amanda.Breemes@sandersparks.com
 7
 8 Attorneys for Defendant
   U.S. Human Rights Network, Inc.
 9
10                         UNITED STATES DISTRICT COURT

11                          FOR THE DISTRICT OF ARIZONA
12
     Rosalee Gonzalez,                             Case No.:
13
                         Plaintiff,                DEFENDANT U.S. HUMAN RIGHTS
14                                                 NETWORK, INC.’S NOTICE OF
     v.                                            REMOVAL
15
     U.S. Human Rights Network; Marcia
16   Johnson-Blanco; Eric Tars; Lisa Crooms-
     Robins; Monami Maulik;
17
                         Defendants.
18
19         Pursuant to 28 U.S.C. §§ 1332(a), 1441(a) and (b), and 1446, Defendant U.S.
20 Human Rights Network, Inc. (“U.S. Human Rights Network”) removes this action from
21 Maricopa County Superior Court in Arizona to this Court based on diversity jurisdiction.
22 In that regard, Defendant Human Rights Network states as follows.
23         1.    On or about March 18, 2020, Plaintiff Rosalee Gonzalez (“Plaintiff”) filed a
24 lawsuit in Arizona state court against the U.S. Human Rights Network, Marcia Johnson-
25 Blanco, Eric Tars, Lisa Crooms-Robins (sic), and Monami Maulik in a case styled Dr.
26 Rosalee Gonzalez v. U.S. Human Rights Network,, Superior Court of Arizona, Maricopa
27 County, No. CV2020-003741 (“State Court Action”). In the lawsuit, Plaintiff alleged that
28 the Human Rights Network and the individual defendants wrongfully terminated Plaintiff
       Case 2:20-cv-00757-DWL Document 1 Filed 04/20/20 Page 2 of 5



 1 in violation of A.R.S. § 23-1501(A)(3)(c)(ii), breached its employment agreement pursuant
 2 to A.R.S. § 23-1501(A)(3)(a), and breached the implied covenant of good faith and fair
 3 dealing, resulting in damage to Plaintiff. A copy of Plaintiff’s Complaint is attached as
 4 Exhibit A.
 5         2.      The U.S. Human Rights Network waived service in the State Court Action
 6 on April 4, 2020—making U.S. Human Rights Network’s response to Plaintiff’s Complaint
 7 due on June 1, 2020. A copy of U.S. Human Rights Network’s waiver of service is attached
 8 as Exhibit B.
 9         3.      Defendants Marcia Johnson-Blanco, Eric Tars, Lisa Crooms-Robinson, and
10 Monami Maulik (collectively “the Individual Defendants”) have not been served as of the
11 date of this Notice of Removal. Accordingly, the Individual Defendants’ consent to
12 removal is not required. Destfino v. Reiswig, 630 F.3d 952, 956 (9th Cir. 2011) (holding
13 non-served defendants were not required to joint in removal because only “[a]ll defendants
14 who have been properly . . . served in the action must join a petition for removal”)
15 (emphasis added); Cachet Residential Builders, Inc. v. Gemini Ins. Co., 547 F. Supp. 2d
16 1028, 1032 (D. Ariz. 2007) (same).
17         4.      Plaintiff alleges she is a resident of the State of Arizona and is a citizen of
18 Arizona for the purposes of 28 U.S.C. § 1332. (Ex. A ¶ 1.)
19         5.      No Defendant is a citizen of Arizona for the purposes of 28 U.S.C. § 1332.
20         6.      Defendant U.S. Human Rights Network is incorporated in Georgia.
21         7.      Defendant U.S. Human Rights Network’s principal place of business is in
22 Georgia and was so at the time of the incident(s) alleged in the Complaint, at the time of
23 commencement of this action in state court, and as of the date of this Notice of Removal.
24         8.      Accordingly, Defendant U.S. Human Rights Network is a citizen of Georgia
25 for the purposes of 28 U.S.C. § 1332.
26         9.      Defendant Marcia Johnson-Blanco is and was at all relevant time periods
27 domiciled in the state of Maryland and is a citizen of Maryland for the purposes of 28
28 U.S.C. § 1332.




                                                 -2-
       Case 2:20-cv-00757-DWL Document 1 Filed 04/20/20 Page 3 of 5



 1         10.    Defendant Eric Tars is and was at all relevant time periods domiciled in the
 2 state of Pennsylvania and is a citizen of Pennsylvania for the purposes of 28 U.S.C. § 1332.
 3         11.    Defendant Lisa Crooms-Robinson is and was at all relevant time periods
 4 domiciled in the District of Columbia and is a citizen of District of Columbia for the
 5 purposes of 28 U.S.C. § 1332.
 6         12.    Defendant Monami Maulik (“Maulik”) was domiciled in and a citizen of
 7 New York at the time of the incident(s) alleged in the Complaint. At the time of
 8 commencement of this action in state court and as of the date of this Notice of Removal,
 9 Maulik was domiciled in Switzerland. Thus, Maulik is a citizen of New York or “subject”
10 of Switzerland for the purposes of 28 U.S.C. § 1332.
11         13.    Removal is proper when the defendant provides evidence that it is more
12 likely than not that the amount in controversy exceeds $75,000. See, e.g., Sanchez v.
13 Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996). “[A] defendant’s notice of
14 removal need include only a plausible allegation that the amount in controversy exceeds
15 the jurisdictional threshold.” See Dart Cherokee Basin Operating Co., LLC v. Owens, 574
16 U.S. 81, 89 (2014). The inquiry into the amount in controversy is not confined to the face
17 of the complaint. Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004).
18         14.    In her Complaint, Plaintiff contends that U.S. Human Rights Network
19 breached its employment contract and that she is entitled to compensatory damages
20 including lost wages, past and future wages and/or impairment of power to earn money,
21 unreimbursed business expenses, punitive damages, and attorneys’ fees pursuant to A.R.S.
22 § 12-341.01. (Ex. A ¶¶ 37, 38.)
23         15.    In her pre-litigation correspondence, Plaintiff made a monetary settlement
24 demand well in excess of $75,000.
25         16.    U.S. Human Rights Network denies all of Plaintiff’s allegations. But, taking
26 those allegations as true for the purposes of evaluating removal—as this Court must do—
27 U.S. Human Rights Network has met its burden of establishing it is more likely than not
28 that the amount in controversy exceeds $75,000.




                                               -3-
       Case 2:20-cv-00757-DWL Document 1 Filed 04/20/20 Page 4 of 5



 1          17.    If Plaintiff initially had filed this lawsuit in Federal Court, this Court would
 2 have had diversity jurisdiction pursuant to 28 U.S.C. § 1332(a).
 3          18.    Removal is proper under 28 U.S.C. § 1441(a), (b), and § 1446.
 4          19.    This Notice of Removal is filed within the 30-day time limit provided in 28
 5 U.S.C. § 1446(b).
 6          20.    Removal has been perfected within one year of the commencement of the
 7 action, as required by 28 U.S.C. § 1446(b).
 8          21.    In accordance with Local Rule 3.6(a), the most recent version of the docket
 9 from the State Court Action is attached as Exhibit C.
10          22.    In accordance with 28 U.S. § 1446(d) and Local Rule 3.6(a), a copy of this
11 Notice of Removal has been filed with the Clerk of Court for Maricopa County Superior
12 Court and notice has been sent to Plaintiff.
13          23.    In accordance with 28 U.S. § 1446(d) and Local Rule 3.6(b), true and correct
14 copies of all pleadings and other documents that were previously filed in the State Court
15 Action, as well as verification that they are true and correct copies, are being filed with this
16 Notice of Removal. The verification is attached as Exhibit D. The complete record in the
17 State Court Action (minus the Complaint already attached at Exhibit A) is attached as
18 Exhibit E.
19          For these reasons, Defendant Human Rights Network respectfully requests that this
20 case be removed from the state court to this Court.
21          DATED 20th day of April, 2020.
22
                                                SANDERS & PARKS, P.C.
23
24
                                                By    s/Shanks Leonhardt
25                                                   Robin E. Burgess
                                                     Shanks Leonhardt
26                                                   Amanda M. Breemes
                                                     3030 North Third Street, Suite 1300
27
                                                     Phoenix, AZ 85012-3099
28                                                   Attorneys for Defendant U.S. Human
                                                     Rights Network, Inc.



                                                  -4-
       Case 2:20-cv-00757-DWL Document 1 Filed 04/20/20 Page 5 of 5



1                              CERTIFICATE OF SERVICE
2         I hereby certify that on April 20, 2020, I electronically transmitted the attached
3 document to the Clerk’s Office using the CM/ECF System for filing thereby transmitting
4 a Notice of Electronic Filing to all CM/ECF registrants.
5         I hereby further certify that on April 20, 2020, I served the attached document via
6 email on the parties below, who are not registered participants of the CM/ECF System:
7
8                                    Carrie M. Francis
                                       Tim Lauxman
9                                     STINSON LLP
10                           1850 N. Central Avenue, Suite 2100
                                  Phoenix, AZ 85004-4584
11                              Carrie.Francis@stinson.com
12                              Tim.Lauxman@stinson.com
                                   Attorneys for Plaintiff
13
14
     By: s/A. Burns
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                             -5-
